Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarian et al. (US 10,453,896) in view of Nishimura et al. (US 2021/0288058, having foreign priority date of 3/16/20).
	In re claim 1, Nazarian et al., in Fig. 2 and corresponding text, teach a semiconductor structure, comprising: 
a stack of memory cells 218 comprising a staircase region, and 
a CMOS structure (not shown, the substrate 202 comprises a set of transistors comprising CMOS, col. 2, lines 48-50, col. 3, line 35 and col. 9, lines 54-58) 
           
    PNG
    media_image1.png
    531
    770
    media_image1.png
    Greyscale

       Nazarian et al. teach a necessity of including the decoder in the memory device (col. 22, lines 18-26) but do not explicitly teach comprising a staircase decoder in a longitudinal direction and being at least partially overlaps the staircase region of the stack of memory cells.  Nishimura et al, however, in an analogous art of memory device, teach incorporating the decoder to the staircase region of the stack of memory cells ([0059] and Fig. 8).   Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Nishimura’s 
	
	In re claim 2, Nazarian et al., in Fig. 2 and corresponding text, teach that the source line transistor 208B is adjacent to the bit line transistor 208A along the lateral direction.
	
	In re claim 3, Nazarian et al., in Fig. 2 and corresponding text, teach that the stack of memory cells 218 does not overlap the source line transistor 208B and the bit line transistor 208A.

	In re claim 4, Nazarian et al., in Fig. 2 and corresponding text, teach further comprising: a local bit line 226 located above the stack of memory cells 218, and a first pillar element 216 (i.e. connective interconnects 216 act as pillar element), located between the local bit line 226 and the bit line transistor 208A, wherein the local bit line 226 is electrically connected to the bit line transistor 208A through the first pillar element 216.
	In re claim 6, Nazarian et al., in Fig. 2 and corresponding text, teach further comprising a first metal layer 214A, located above the bit line transistor 208A, a second pillar element P2, located above the first metal layer 214A, and a global bit line 226, located above the stack of memory cells 218, wherein the bit line transistor 208A is 
               
      
    PNG
    media_image2.png
    387
    612
    media_image2.png
    Greyscale

	In re claim 7, Nazarian et al., in Fig. 2 and corresponding text, teach further comprising a second metal layer 214B, located between the first metal layer 214A and the second pillar element P2, wherein the bit line transistor 208A is electrically connected to the global bit line 226 through the first metal layer 214A, the second metal layer 214B and the second pillar element P2.

	In re claim 8, Nazarian et al., in Fig. 2 and corresponding text, teach further comprising a via V, located between the global bit line 226 and the second pillar element P2.

	In re claim 10, Nazarian et al., in Fig. 2 and corresponding text, teach that the bit line transistor 208A extends along a first direction (i.e. the lateral direction), the first metal layer 214A extends along a second direction (i.e. the direction perpendicular to lateral direction), and the first direction is different from the second direction.

	In re claim 20, Nazarian et al., in Fig. 2 and corresponding text, teach that the source line transistor 208B and the bit line transistor 208A are disposed at two opposite sides of the stack of memory cells 218.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nazarian et al. (US 10,453,896) in view of Nishimura et al. (US 2021/0288058), as applied to claims 1 and 4 above, and further in view of Jo (US 9,768,234).
	In re claim 5, Nazarian et al. in view of Nishimura et al. teach that the first pillar element 216 and the first pillar element 216 or P1 transmits a signal in the local bit line 226 to the bit line transistor 208A, as the local bit line 226 is electrically connected to the bit line transistor 208A.  Nazarian et al. in view of Nishimura et al are silent as to having an insulating stack adjacent to the stack of memory cells 218.
           
    PNG
    media_image3.png
    387
    642
    media_image3.png
    Greyscale


                
    PNG
    media_image4.png
    378
    635
    media_image4.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the insulating stack adjacent to the stack of memory cells, as taught by Jo, with the semiconductor structure of Nazarian et al. in view of Nishimura et al. for the purpose of insulating adjacent memory cells and pillar elements.  

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nazarian et al. (US 10,453,896) in view of Nishimura et al. (US 2021/0288058), as applied to claims 1 and 6 above, and further in view of Kato (US 2021/0091083).
In re claim 9, Nazarian et al. in view of Nishimura et al. do not teach a sense amplifier connected to the global bit line.  Kato, however, in an analogous art, teaches a global bit line GBLL integrated with memory cells 425 (Fig. 23), wherein a sense amplifier 446 ([0341]) is connected to the global bit line BGLL for the purpose of precharging the bit line pairs, amplifying the difference between the potentials of bit line pairs.  
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the sense amplifier, as taught by Kato, with the semiconductor structure of Nazarian et al. in view of Nishimura et al. for the advantages of enhancing the performance of the global bit line.

Allowable Subject Matter
7.	Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention patented I US 10,453,896.  The improvement comprises: a local source line, located above the stack of memory cells, and a third pillar element, located between the local source line and the source line transistor, wherein the local source line is electrically connected to the source line transistor through the third pillar element (claim 11); a first metal layer, located above the source line transistor, a fourth pillar element, located above the first metal layer, and a global source line, located above the local source lines located above the stack of memory cells, a global source line located above the stack of memory cells, wherein the plurality of local source lines are electrically connected to a plurality of the source line transistors, and the plurality of the source line transistors are electrically connected to the global source line, a plurality of local bit lines located above the stack of memory cells, and a global bit line located above the stack of memory cells, wherein the plurality of local bit lines are electrically connected to a plurality of the bit line transistors, and the plurality of the bit line transistors are electrically connected to the global bit line, wherein a number of the plurality of local source lines electrically connected to the global source line is greater than a number of the plurality of local bit lines electrically connected to the global bit line (claim 18); and a plurality of local source lines located above the stack of memory cells, a global source line located above the stack of memory cells, wherein the plurality of local source lines are electrically connected to a plurality of the source line transistors, and the plurality of the source line transistors are electrically connected to the global source line, wherein a number of the plurality of local source lines electrically connected to the global source line is identical to a number of the plurality of local bit lines electrically connected to the global bit line (claim 19).

Response to Arguments
9.	Applicant’s arguments and amendments, submitted on 1/31/22, have been considered but are moot because the new ground of rejection does not rely on any 
	In particular, the Applicant argued that Nazarian reference failed to teach that the “CMOS structure comprises a staircase decoder” and “the staircase decoder at least partially overlaps the staircase region in a longitudinal direction.”   However, Nishimura reference would remedy the deficiencies of Nazarian reference, as stated above.
	In addition, the Applicant further asserted that both Jo and Kato references failed to remedy the deficiencies of Nazarian reference.  
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 4, 2020



/HSIEN MING LEE/